UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4158



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CORDELL BERRY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
Senior District Judge. (1:05-cr-00118-FWB; 1:05-cr-00119-FWB)


Submitted:   September 21, 2007           Decided:   October 18, 2007


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Mark Brannon, HAIRSTON, LANE & BRANNON, PLLC, Raleigh,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, L. Patrick Auld, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Cordell Berry was convicted by a jury of two counts of

bank robbery, two counts of armed bank robbery, and two counts of

brandishing a firearm during the commission of a crime of violence,

in violation of 18 U.S.C. §§ 924(c)(1)(A)(ii); 2113(a), (d) (2000).

Berry was sentenced to a total term of 646 months’ imprisonment.

Finding no error, we affirm.

           On appeal, Berry contends the district court erred in

denying his motion to suppress.        While Berry acknowledges he

received Miranda* warnings and initially agreed to communicate with

law enforcement officers, he asserts he subsequently requested

counsel.   Because officers continued to question him after this

alleged request, Berry argues the statements should have been

suppressed as violative of Edwards v. Arizona, 451 U.S. 477, 484-85

(1981).

           We review the factual findings underlying the district

court’s denial of a motion to suppress for clear error and its

legal conclusions de novo. United States v. Johnson, 400 F.3d 187,

193 (4th Cir. 2005).   The evidence is construed in the light most

favorable to the prevailing party below. United States v. Seidman,

156 F.3d 542, 547 (4th Cir. 1998).

           Both Berry and law enforcement officers were questioned

regarding the alleged request for counsel during the suppression


     *
      Miranda v. Arizona, 384 U.S. 436 (1966).

                               - 2 -
hearing.     After hearing the testimony presented, observing the

witnesses’ demeanor, and weighing the witnesses’ interest in the

case, the district court concluded that Berry’s testimony was

incredible and that no request had been made for counsel.               As it is

not   this    court’s      province   to    second-guess      the   credibility

determinations of the factfinder, see United States v. Saunders,

886 F.2d 56, 60 (4th Cir. 1989), we conclude the district court did

not err in denying Berry’s motion to suppress.

             Berry also contends the evidence was insufficient to

support his convictions.         To determine if there was sufficient

evidence to support a conviction, we consider whether, taking the

evidence in the light most favorable to the government, substantial

evidence supports the jury’s verdict.            Glasser v. United States,

315 U.S. 60, 80 (1942).        We review both direct and circumstantial

evidence, and permit the “government the benefit of all reasonable

inferences     from     the   facts   proven     to   those    sought    to   be

established.”    United States v. Tresvant, 677 F.2d 1018, 1021 (4th

Cir. 1982).

             The evidence presented at trial established that an

individual, disguised in a hooded sweatshirt, mask, sunglasses, and

gloves,    robbed     at   gunpoint   two     federally    insured    banks   in

Salisbury, North Carolina.            Berry admitted to law enforcement

officers that he was the individual responsible for the robberies.




                                      - 3 -
He aided officers in the preparation of written confessions and

signed them.

          Berry, who was unemployed, told one of his acquaintances

prior to the first robbery that he intended to rob a bank.         He

likewise informed another acquaintance that “something big was

going to go down” and that he (Berry) “was going to come into a lot

of money.”     One of Berry’s friends testified that Berry gave him

approximately $400--an amount uncommon for Berry to possess--on the

afternoon of the first robbery.

          After the robberies, Berry wrote a letter to one witness

explaining his rationale for choosing to rob a bank rather than a

convenience store or private home.       Berry indicated that he had

already confessed and was going to take “100 percent responsibility

for what [he] did.”   Later on, Berry wrote another letter to two of

his acquaintances creating a “script” for them to follow at trial.

Berry sought help from these individuals to establish his alibi and

“cover all [his] angles.”

          The Government additionally presented the testimony of

several individuals who identified the clothing worn and discarded

by the robber as similar to that owned by Berry.      While DNA tests

did not conclusively establish that Berry had worn the clothing, he

was not excluded as a contributor.      Berry was seen in the vicinity

of the route taken by the suspect after the second robbery.     He was

likewise seen later on that same day with “purple stuff” on his


                                - 4 -
hands, shirt, and pants.     It was confirmed by one of the bank

tellers that a dye pack had been placed in the money given to the

robber during the second robbery.      Thus, construing the facts in

the light most favorable to the Government, we conclude there was

overwhelming evidence to support the jury’s verdict.

           Accordingly, we affirm the judgment of the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            AFFIRMED




                               - 5 -